            Case 1:18-cv-08175-ER Document 76 Filed 01/10/19 Page 1 of 8



UNITED STATES DISTRICT COURT                                                                    1/10/2019
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                    Plaintiff,                          :
                                                                        :   18 Civ. 8175 (ER)
                  -- against --                                         :
                                                                        :   ECF CASE
BARRY C. HONIG, JOHN STETSON,                                           :
MICHAEL BRAUSER, JOHN R. O’ROURKE III,                                  :
MARK GROUSSMAN, PHILLIP FROST,                                          :
ROBERT LADD, ELLIOT MAZA, BRIAN KELLER, :
JOHN H. FORD, ALPHA CAPITAL ANSTALT, ATG :
CAPITAL LLC, FROST GAMMA INVESTMENTS                                    :
TRUST, GRQ CONSULTANTS, INC.,                                           :
HS CONTRARIAN INVESTMENTS, LLC,                                         :
GRANDER HOLDINGS, INC., MELECHDAVID,                                    :
INC., OPKO HEALTH, INC.,                                                :
SOUTHERN BIOTECH, INC., and                                             :
STETSON CAPITAL INVESTMENTS INC.,                                       :
                                                                        :
                                    Defendants.                         :
----------------------------------------------------------------------- x


           FINAL JUDGMENT AS TO FROST GAMMA INVESTMENTS TRUST

        The Securities and Exchange Commission having filed a Complaint and Defendant Frost

Gamma Investments Trust having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:

                                                         I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 17(a)(2) of the Securities Act of
             Case 1:18-cv-08175-ER Document 76 Filed 01/10/19 Page 2 of 8



1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(2)] in the offer or sale of any security by the use

of any means or instruments of transportation or communication in interstate commerce or by

use of the mails, directly or indirectly to obtain money or property by means of any untrue

statement of a material fact or any omission of a material fact necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock (which is any equity security that

has a price of less than five dollars, except as provided in Rule 3a51-1 under the Exchange Act

[17 C.F.R. § 240.3a51-1]), provided, however, that such bar shall not prohibit Defendant from:

       (a)      holding or selling the securities of, or providing additional funding to, any issuer

       whose securities are owned by Defendant as of the date of this Final Judgment; provided,

       however, that, any sale of securities hereafter shall be limited to the number of shares of

       such issuer held by Defendant as of the date of this Final Judgment, and, furthermore, for

       any additional funding provided by Defendant hereafter to any such issuer, Defendant

       shall receive debt securities with no current or future equity conversion feature; or



                                                  2
             Case 1:18-cv-08175-ER Document 76 Filed 01/10/19 Page 3 of 8



       (b)      participating in the issuance, offer, purchase, sale, or trading of the securities of

       OPKO Health, Inc., Ladenburg Thalmann Financial Services, Inc., Teva Pharmaceuticals,

       Inc., Castle Brands, Inc., or Vector Group, Ltd.

                                                  III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                  IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                  V.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

        January 10     2019
Dated: ______________, _____

                                                ____________________________________
                                                Edgardo Ramos, U.S.D.J.




                                                   3
Case 1:18-cv-08175-ER Document 76 Filed 01/10/19 Page 4 of 8
            Case 1:18-cv-08175-ER Document 76 Filed 01/10/19 Page 5 of 8



               (b)     permanently bars Defendant from participating in any offering of penny

                       stock pursuant to Section 20(g) of the Securities Act [15 U.S.C. § 77t(g)],

                       except as specified in the Final Judgment.

       3.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       4.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       5.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       6.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       7.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       8.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

       9.      Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims




                                                   2
Case 1:18-cv-08175-ER Document 76 Filed 01/10/19 Page 6 of 8
Case 1:18-cv-08175-ER Document 76 Filed 01/10/19 Page 7 of 8
Case 1:18-cv-08175-ER Document 76 Filed 01/10/19 Page 8 of 8
